Citation Nr: 0706836	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  04-39 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to March 
1952 and from June 1954 to June 1973.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
November 2003 rating decision of the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In October 2006, the veteran attended a hearing before the 
undersigned Veterans Law Judge at the St. Petersburg RO.  A 
transcript of the hearing is of record.


REMAND

At the October 2006 hearing, the veteran testified that his 
headaches have increased in severity since his most recent VA 
examination to determine the severity of the disability and 
that he experiences severe headaches approximately two to 
three times a week.  The Board further notes that the most 
recent VA outpatient treatment records associated with the 
claims folder are dated in April 2006.  The veteran testified 
at the October 2006 hearing that he has received VA treatment 
for the headaches since April 2006.  

In light of these circumstances, the case is hereby REMANDED 
to the RO or the Appeals Management Center (AMC), in 
Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain all 
pertinent VA outpatient records for the 
period since April 2006.

2.  Then, the RO or the AMC should make 
arrangements for the veteran to be 
afforded a VA examination by a physician 
with appropriate expertise to determine 
the current degree of severity of the 
veteran's service-connected headaches.  
The claims folder, to include a copy of 
this Remand, must be made available to 
and reviewed by the examiner before 
completion of the examination report.  

The examiner should determine the nature, 
frequency and severity of the veteran's 
headaches, and specifically address the 
frequency of any prostrating attacks.  
The examiner should also provide an 
opinion concerning the impact of this 
disability on the veteran's ability to 
work, to include whether the disability 
is productive of severe economic 
inadaptability.  The rationale for all 
opinions expressed should also be 
provided.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond before 
the case is returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


